Citation Nr: 0916208	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for aphakia, right eye, with blindness and 
glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to September 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

Initially, the Veteran disagreed with the RO's September 2006 
denial of a pulmonary disability.  In his January 2008 
substantive appeal, he indicated that he only wished to 
continue his appeal as to the rating assigned for his right 
eye disability.  He stated that he wanted to withdraw the 
appeal of decision to deny service connection for a pulmonary 
disability.  The issue of service connection for a pulmonary 
disability is therefore not before the Board.  

In February 2009, the Veteran testified at a video-conference 
hearing before the undersigned Veteran's Law Judge.  A 
transcript of that hearing is of record.  

During that hearing, the undersigned and the Veteran agreed 
that the record would be held open until April 20, 2009 for 
the Veteran to submit additional evidence.  On April 17, 
2009, the Board received additional evidence - three pages of 
VA treatment notes from April 1, 2009.  Submitted with the 
evidence was a waiver of RO consideration of the evidence in 
the first instance.  The Board will therefore consider all 
evidence of record, irrespective of when the evidence was 
submitted.  See 38 C.F.R. § 20.1304(c) (2008).  


FINDING OF FACT

The Veteran's aphakia right eye with blindness and glaucoma 
results in uncorrected vision of light perception only, 
corrected far and near vision of 20/80 and his non service 
connected left eye has uncorrected far vision of 20/20, 
uncorrected near vision of 20/30, corrected far and near 
vision of 20/20.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for aphakia right eye with blindness and glaucoma 
have not been met.  38 U.S.C.A. § 1155 (West 2002); §§ 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 4.75, 4.83, 
4.83a, 4.84, 4.84a Diagnostic Codes 6013, 6029, 6061-6080 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veteran's Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.  

Service connection was established for aphakia, right eye, 
with blindness, in a February 1960 rating decision and a 30 
percent evaluation was assigned.  That rating remained in 
effect until the Veteran filed his current claim.  

The Veteran's right eye disability is currently evaluated 
under 38 C.F.R. § 4.84a, Diagnostic Code 6029.  Under that 
Diagnostic Cod, either unilateral or bilateral aphakia is 
assigned a rating of 30 percent disabling.  Id.  A note under 
Diagnostic Code 6029 provides that 30 percent is the minimum 
rating to be applied to aphakia and is not to be combined 
with any other rating for impaired vision.  Id.  

That note also states that when only one eye is aphakic, the 
eye having poorer corrected visual acuity will be rated on 
the basis of its acuity without correction.  The corrected 
vision of the aphakic eye will be taken one step worse than 
the ascertained value, however, not better than 20/70.  Id.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  Id.  

In his January 2005 substantive appeal, the Veteran stated 
that he did not suffer from glaucoma when the 30 percent 
disability rating was originally assigned.  He contended that 
as he now does have glaucoma of the right eye, his rating 
should be increased.  During the February 2009 hearing, the 
Veteran reported that his vision has deteriorated since the 
initial rating was assigned, contending that this worsening 
warranted a higher rating.  Hearing transcript at 3.  

Disability compensation is based on extent of disability.  
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

It is important for the Veteran to understand that whether 
the Veteran has been diagnosed with glaucoma since the 
initial 30 percent rating was assigned is not a reason, in 
itself, to increase the evaluation.  

Although ratings under visual acuity or visual field loss 
cannot be combined with a rating under Diagnostic Code 6029, 
the Board has considered the criteria for central acuity loss 
in determining whether a rating higher than the 30 percent 
could be assigned.  Of note is that ratings for unilateral 
impairment of field vision do not exceed 30 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.

VA afforded the Veteran an eye examination in May 2006.  He 
provided a history of diagnosis of right eye glaucoma in 
1984.  Uncorrected visual acuity of the Veteran's right eye 
was light perception only.  Corrected visual acuity of the 
right eye was 20/80, both far and near.  Uncorrected visual 
acuity of the left eye was 20/20 far vision and 20/30, near 
vision.  Corrected visual acuity of the left eye was 20/20, 
both far and near, providing evidence against this claim.  
The examiner also assessed right eye angle recession glaucoma 
due to his right eye status post traumatic cataract.  

General examination revealed that the Veteran had diplopia in 
all fields of gazes.  Pupil of the right eye was irregularly 
oval with a 2 plus afferent papillary defect.  His right eye 
showed a superior cataract incision scar; vitreous right eye 
was prolapsed to the anterior chamber.  

VA Treatment notes from earlier in May 2006 state that the 
Veteran has constant right exotropia, heterochromia irides 
(right eye darker than left eye), and that his angle 
recession glaucoma of the right eye had adequate intraocular 
pressure and was adequately controlled by timoptic 0.5 
percent.  

VA Treatment notes from April 2009 contain the Veteran's 
report that he notices more difficulty driving at night and 
seeing street signs in the distance since his last 
examination.  The clinician noted that the Veteran was unable 
to fixate.  Uncorrected visual acuity of the right eye was 
hand motion at five feet.  Uncorrected visual acuity of the 
left eye was 20/25.  

These results do not show a difference in visual acuity.  The 
uncorrected visual acuity of the right eye is described as 
hand motion at 5 feet rather than light perception only.  If 
anything, this is a subjectively better uncorrected visual 
acuity of the right eye than previously noted.   

38 C.F.R. § 4.84a, Diagnostic Code 6013 provides that simple 
primary noncongestive glaucoma is to be rated on impairment 
of visual acuity or field loss.  38 C.F.R. § 4.84a, 
Diagnostic Code 6012 provides a rating of 100 percent for 
frequently attacks of congestive or inflammatory glaucoma.  
The May 2006 examination report and treatment notes are 
evidence that the Veteran does not have frequent attacks of 
congestive or inflammatory glaucoma.  There is no evidence to 
the contrary.  Hence, Diagnostic Code 6012 is not for 
application.  

The Veteran's eyeball has not been removed, so a higher or 
additional rating due to enucleation is not warranted.  The 
description of the Veteran's appearance is not one of serious 
cosmetic defect.  The Veteran does not have congestive or 
inflammatory glaucoma with frequent attacks so a rating under 
Diagnostic Code 6012 is not available.  

Impairment of central visual acuity is determined by 
application of Table V found at 38 C.F.R. § 4.84a.  This 
requires intersection of the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  Each 
intersection corresponds to a diagnostic code and a given 
percentage rating.  38 C.F.R. § 4.83a.  Ratings for 
impairment of central visual acuity are found in 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 through 6079, with ratings 
assigned based on the visual acuity of both eyes.  

Blindness in one eye, having only light perception, and 20/40 
vision in the other, non aphakic eye, would warrant an 
evaluation of 30 percent disabling.  Although the Veteran 
suffers from diplopia, the most extreme equivalent visual 
acuity for assigned for diplopia is 5/200.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090.  Thus, application of the 
criteria for central vision acuity, including consideration 
of the Veteran's diplopia, would not result in a rating 
higher than that already assigned.  

During the February 2009 Board hearing, the Veteran testified 
that his vision has deteriorated considerably during the last 
few years and that he has a problem driving at night or for 
long distances during the day.  Hearing transcript at 3.  He 
testified that his eyes get tired and scratchy which causes 
him problems not only with driving, but with everything else.  
Id.  He also testified that he gets "gunk" in his eyes for 
which he is treated with an ointment.  Id.  

The Board has considered this testimony and whether referral 
for extraschedular consideration is warranted in this case.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R.  
§ 3.321(b)(1) (2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran is rated under a Diagnostic Code that expressly 
prohibits any other ratings for disability of his eye other 
than if he has enucleation or a serious cosmetic defect of 
the eye.  Thus, this Diagnostic Code appears to contemplate 
all symptoms or manifestations of the Veteran's right eye 
aphakia.  This interpretation, which the Board believes to be 
a reasonable one, means that this case does not meet the 
first prong of the test laid out by the Court in Thun.  

However, even Diagnostic Code 6029 does not encompass all 
manifestations of the Veteran's disability (for example, his 
difficulty driving at night, for long distances, difficulty 
in seeing road signs in the distance, and inability to fixate 
are not specifically noted in the rating criteria), the 
symptoms that he has described are not of the type that the 
regulation characterizes as "related factors."  There is no 
evidence of interference with employment or frequent 
hospitalization.  The Board finds that the symptoms described 
during by the Veteran are not "such related factors" which 
would warrant referral for extraschedular consideration.  

It is important for the Veteran to understand that a 30 
percent disability evaluation, by definition, will cause him 
some problems in his day-to-day life (if it did not, there 
would be no basis to find the Veteran "disabled"). 

For these reasons, the Board will not refer the matter for 
extraschedular consideration.  

No applicable diagnostic criteria provides for a rating 
higher than 30 percent disabling or a rating in addition to 
that already provided under 38 C.F.R. § 4.84a, Diagnostic 
Code 6029.  As just explained, the Veteran's disability of 
the right eye does not present an unusual or exceptional 
disability picture with such related factors as would warrant 
referral for extraschedular consideration.  The evidence from 
the time period applicable to the Veteran's claim for a 
higher rating does not warrant a higher rating for any period 
of time.  Hence, his appeal must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in February 2006, March 2006, 
July 2006, and November 2008.  All but the November 2008 
letter were sent to the Veteran prior to the initial 
adjudication by the RO in September 2006.  Those earlier 
letters informed the Veteran of his and VA's respective 
duties in obtaining evidence and informed him of how VA 
addresses effective dates and disability ratings.  The notice 
as to how VA addresses disability ratings provided him with 
general notice for disability ratings, including that the 
ratings are assigned based on application of a schedule of 
ratings published in Title 38, part 4 of the Code of Federal 
Regulations.  The notice also informed the Veteran that 
ratings outside the schedule could be assigned if the 
schedule did not adequately cover the disability.  These 
letters provided examples of the types of evidence to submit 
to substantiate the claim for an increased rating and what 
that evidence generally needed to show.  

To the extent that any notice as to what evidence was needed 
to substantiate the claim for a higher rating was not 
provided in those pre-initial adjudication letters, the 
letter sent to the Veteran in November 2008 fully addressed 
all three notice elements as applicable to the Veteran's 
claim, including that VA considers such evidence as 
optometric test results for visual loss.  While this letter 
was not sent to the Veteran prior to the initial adjudication 
by the RO, the RO issued a supplemental statement of the case 
in January 2009, readjudicating the Veteran's claim.  This 
November 2008 letter followed by that readjudication cured 
any defect in the notice provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  An appropriate examination was afforded 
the Veteran in May 2006.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


